Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as filed, are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis - Step 1
Claims 1-16 are directed to a system (i.e. article of manufacture), and claims 17-20 are directed to a method (i.e. process). Therefore, claims 1-20 are all within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groupings of abstract 
Independent claim 17 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 17 recites:
A method for providing notifications based on vehicle passengers, the method comprising: 
receiving, by an input device located in or on a main body of a vehicle, user input including passenger information related to the passengers presently in the main body; 
controlling, by an electronic control unit (ECU) located in or on the main body, a memory to store the passenger information; and 
controlling, by the ECU at least one of a network access device or an output device to transmit or output, respectively, information related to the passenger information.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretations, the limitations cover performance of the human mind (i.e controlling). A person could mentally determine the passenger information based on perceived observations, and can control the output of this collected information. Furthermore, “receiving” discloses merely data gathering, and “transmitting” as insignificant extra solution activity, see MPEP 2106.05(g). Therefore, the claim recites an abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the previously bolded portions continue to represent the “abstract idea”):
A method for providing notifications based on vehicle passengers, the method comprising: 
receiving, by an input device located in or on a main body of a vehicle, user input including passenger information related to the passengers presently in the main body; 
controlling, by an electronic control unit (ECU) located in or on the main body, a memory to store the passenger information; and 
controlling, by the ECU at least one of a network access device or an output device to transmit or output, respectively, information related to the passenger information.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the previously noted abstract idea into a practical application:
In particular, the claim elements of an acquiring device and a controller are recited in a generic manner. The ECU, input device, and network device (or output device) are recited as generic components which do not integrate the abstract idea into a practical application, therefore the claim is directed to an abstract idea. Furthermore, “receiving” discloses merely data gathering, and “transmitting” as insignificant extra solution activity, see MPEP 2106.05(g). Therefore, the claim recites an abstract idea.
101 Analysis – Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to the integration of the abstract idea into a practical application, the addition of an ECU, input device, and network device is not sufficient to amount to significantly more than the judicial exception, because they merely generically link the 
Therefore, the claim is not patent eligible.
Regarding claim 1, and 10, the claims recite analogous limitations to claim 17 above, and are therefore rejected on the same premise.
Regarding claims 2-9, 11-16, and 18-20, the claims specify and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application nor amount to “significantly more” for analogous reasons above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 9-11, 14-15, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Migneco et al. (USP 11,059,490; hereinafter Migneco).
Regarding Claim 1:
a system for providing notifications based on vehicle passengers, the system comprising: a main body configured to transport passengers (Migneco, Column 2, Lines 50-53, Migneco discloses the seat system inside a vehicle and/or other modes of transportation); 
an input device located in or on the main body and configured to receive user input including passenger information related to the passengers presently in the main body (Migneco, Column 2, Lines 39-53, Migneco discloses an ECU which is connected to the sensors in the seat system configured to determine and transmit information regarding the medical condition of the user (i.e. passenger in seat));
a network access device located in or on the main body and configured to communicate with a remote server (Migneco, Column 4, Lines 44-50, Migneco discloses an ECU configured to communicate with a remote server);
an output device located in or on the main body and configured to output information (Migneco, Column 4, Lines 44-50, Migneco discloses an ECU configured to transmit information); 
a memory configured to store data (Migneco, Column 10, Lines 29-44, Migneco discloses the ECU includes memory for data storage);
and an electronic control unit (ECU) located in or on the main body and configured to control the memory to store the passenger information related to the passengers (Migneco, Column 7, Lines 29-33, Migneco discloses the ECU is configured to store user medical information), and to control at least one of the network access device or the output device to transmit or output respectively, information related to the passenger information (Migneco, Column 4, Lines 44-50, Migneco discloses an ECU configured to communicate passenger information with a remote server).  
Regarding Claim 2:
Migneco discloses the system of claim 1.
Migneco further discloses further comprising a sensor configured to detect crash data corresponding to a collision between the main body and a remote object, wherein the ECU is further configured to determine a collision event based on the crash data (Migneco, Column 8, Lines 17-21, Migneco discloses the ECU determines a collision has occurred), and to control the network access device to transmit the passenger information to the remote server in response to determining the collision event (Migneco, Column 8, Lines 34-44, Migneco discloses the ECU transmits passenger medical information in response to determining a collision has occurred).  
Regarding Claim 3:
Migneco discloses the system of claim 2.
Migneco further discloses wherein the passenger information includes at least one of medical information, a name, an age, or a physical characteristic of at least one of the passengers (Migneco, Column 1, Lines 37-50, Migneco discloses the passenger information includes at least medical information, which would include name and date of birth (i.e. age)).  
Regarding Claim 6:
Migneco discloses the system of claim 1.
Migneco further discloses the input device is configured to receive detailed passenger information including an identifier and at least one of medical information, a name, an age, or a physical characteristic of a passenger before or during a first trip of the main body, and to receive the identifier of the passenger during a subsequent trip of the main body (Migneco, Column 9, Lines 38-67, Migneco discloses the ECU receives passenger information including a user profile (i.e. identifier) which includes medical information and identifies the user when the user enters and sits in the seat system (i.e. during every trip of user); and 
the memory includes a local memory located in or on the main body and configured to store the identifier of the passenger during the first trip and the subsequent trip of the main body (Migneco, Column 10, Lines 29-44, Migneco discloses the ECU includes a memory for storing passenger information), and a remote memory located remote from the main body and configured to store the detailed passenger information (Migneco, Column 4, Lines 44-50, Migneco discloses a remote server for storing passenger information remotely from the vehicle).  
Regarding Claim 7:
Migneco discloses the system of claim 6.
Migneco further discloses wherein the ECU is further configured to control the network access device to transmit the detailed passenger information to the remote memory during the first trip, and to control the network access device to retrieve the detailed passenger information from the remote memory during the subsequent trip using the identifier of the passenger (Migneco, Column 4, Lines 44-50, Column 9, Lines 38-67, Migneco discloses the ECU receives passenger information including a user profile (i.e. identifier) which includes medical information and identifies the user when the user enters and sits in the seat system (i.e. during every trip of user), and the passenger information being stored on the remote server).  
Regarding Claim 9:
Migneco discloses the system of claim 6.
Migneco further discloses wherein the local memory is configured to only store the identifier of passengers present in the main body at any specific time (Migneco, Column 6, Lines 53-68, Migneco discloses the storing and transmitting of passenger information may be performed by the ECU without limitation (i.e. performed at any time)).  
Regarding Claim 10:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 11:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claim 15:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 17:
Migneco discloses a method for providing notifications based on vehicle passengers, the method comprising: receiving, by an input device located in or on a main body of a vehicle, user input including passenger information related to the passengers presently in the main body (Migneco, Column 2, Lines 39-53, Migneco discloses an ECU which is connected to the sensors in the seat system configured to determine and transmit information regarding the medical condition of the user (i.e. passenger in seat)); 
controlling, by an electronic control unit (ECU) located in or on the main body, a memory to store the passenger information (Migneco, Column 7, Lines 29-33, Migneco discloses the ECU is configured to store user medical information); and 
controlling, by the ECU at least one of a network access device or an output device to transmit or output, respectively, information related to the passenger information (Migneco, Column 4, Lines 44-50, Migneco discloses an ECU configured to transmit passenger information).
Regarding Claim 18:
Migneco discloses the method of claim 17.
Migneco further discloses detecting, by a sensor located in or on the main body crash data corresponding to a collision between the main body and a remote object (Migneco, Column 8, Lines 17-21, Migneco discloses the ECU detects a collision has occurred based on sensor information); 
determining, by the ECU, a collision event based on the crash data (Migneco, Column 8, Lines 17-21, Migneco discloses the ECU determines a collision has occurred); and 
controlling, by the ECU the network access device to transmit the passenger information to a remote server in response to determining the collision event (Migneco, Column 8, Lines 34-44, Migneco discloses the ECU transmits passenger medical information in response to determining a collision has occurred).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Migneco in view of Shimotani et al. (US 2022/0001900; hereinafter Shimotani).
Regarding Claim 4:
Migneco discloses the system of claim 1.
Migneco further discloses the ECU is further configured to control the network access device to transmit the passenger information to the remote server…(Migneco, Column 8, Lines 17-65, Migneco discloses the ECU transferring passenger medical information and crash information when a collision has been detected).
Shimotani, in the same field of endeavor of vehicle control, discloses the input device is further configured to receive an emergency request from a driver or at least one of the passengers (Shimotani, Para. [0060], Shimotani discloses an emergency button allowing the user to make an emergency request).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system as disclosed by Migneco to include an emergency request interface as disclosed by Shimotani in order to request medical assistance, (Shimotani, Para. [0056]).
Regarding Claim 8:
Migneco discloses the system of claim 7.
Migneco further discloses wherein the ECU is further configured to control the network access device to transmit the identifier of the passenger to the remote server…such that the remote server can retrieve the detailed passenger information from the remote memory using the identifier of the passenger (Migneco, Column 8, Lines 17-65, Migneco discloses the ECU transferring passenger medical information and crash information when a collision has been detected).
in response to a triggering event (Shimotani, Para. [0060], Shimotani discloses an emergency button allowing the user to make an emergency request).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system as disclosed by Migneco to include an emergency request interface as disclosed by Shimotani in order to request medical assistance, (Shimotani, Para. [0056]).
Regarding Claim 12:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claim 16:
The claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Regarding Claim 20:
Migneco discloses the method of claim 17.
Migneco further discloses receiving, by the input device, detailed passenger information including an identifier and at least one of medical information, a name, an age, or a physical characteristic of a passenger before or during a first trip of the main body (Migneco, Column 9, Lines 38-67, Migneco discloses the ECU receives passenger information including a user profile (i.e. identifier) which includes medical information and identifies the user when the user enters and sits in the seat system (i.e. during every trip of user); 
receiving, by the input device, the identifier of the passenger during a subsequent trip of the main body (Migneco, Column 9, Lines 38-67, Migneco discloses the ECU receives passenger information including a user profile (i.e. identifier) which includes medical information and identifies the user when the user enters and sits in the seat system (i.e. during every trip of user);
storing, in a local memory, the identifier of the passenger during the first trip and during the subsequent trip (Migneco, Column 10, Lines 29-44, Migneco discloses the ECU includes a memory for storing passenger information);
storing, in a remote memory, the detailed passenger information (Migneco, Column 4, Lines 44-50, Migneco discloses a remote server for storing passenger information remotely from the vehicle);
controlling, by the ECU, the network access device to transmit the detailed passenger information to the remote memory during the first trip (Migneco, Column 4, Lines 44-50, Migneco discloses an ECU configured to communicate with a remote server);
controlling, by the ECU, the network access device to retrieve the detailed passenger information from the remote memory during the subsequent trip using the identifier of the passenger (Migneco, Column 4, Lines 44-50, Column 9, Lines 38-67, Migneco discloses the ECU receives passenger information including a user profile (i.e. identifier) which includes medical information and identifies the user when the user enters and sits in the seat system (i.e. during every trip of user), and the passenger information being stored on the remote server); and 
controlling, by the ECU, the network access device to transmit the identifier of the passenger to a remote server…such that the remote server can retrieve the detailed passenger information from the remote memory using the identifier of the passenger (Migneco, Column 8, Lines 17-65, Migneco discloses the ECU transferring passenger medical information and crash information when a collision has been detected).
Shimotani, in the same field of endeavor of vehicle control, discloses in response to a triggering event (Shimotani, Para. [0060], Shimotani discloses an emergency button allowing the user to make an emergency request).
Migneco to include an emergency request interface as disclosed by Shimotani in order to request medical assistance, (Shimotani, Para. [0056]).
Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Migneco in view of Itoga et al. (US 2012/0256405; hereinafter Itoga).
Regarding Claim 5:
Migneco discloses the system of claim 1.
Migneco further discloses determine a vehicle stopped condition in response to at least one of the main body being stopped (Migneco, Column 8, Lines 17-35, Migneco discloses the ECU determines whether a collision has occurred (i.e. vehicle being stopped);
determine a young passenger condition in response to determining that at least one of the passengers is under a predetermined age based on the passenger information (Migneco, Column 8, Lines 24-65, Migneco discloses determining priority of assistance for the passenger based on medical information (i.e. age)); and 
control the output device to output a reminder for the at least one of the passengers to be removed from the vehicle in response to determining the vehicle stopped condition and the young passenger condition (Migneco, Column 8, Lines 24-65, Migneco disclose the ECU outputs the urgency information for each passenger based on the provided medical information).
While Migneco does not explicitly state medical information and records include age of the passenger, one of ordinary skill in the art would understand medical information would include several demographic categories which at least include age of the person.
Itoga, in the same field of endeavor of vehicle control, discloses determine a vehicle stopped condition in response to at least one of a door of the main body being open (Itoga, Para. [0015-0018], Itoga discloses determining a collision has occurred based on the main body door being opened).
Migneco to include vehicle stopped condition including determining the opening of a vehicle door as disclosed by Itoga in order to correctly deploy airbags during side collision accidents, (Itoga, Para. [0005]).
Regarding Claim 13:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 19:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664